        Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 1 of 26



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA



American Immigration Lawyers Association,
1331 G Street, NW Suite 300                     Case No.
Washington, D.C. 20005-3142

Parrilli Renison, LLP
610 SW Broadway Suite 505
Portland, Oregon 97205


                  Plaintiffs,

   v.
Kenneth Cuccinelli, in his Official Capacity,
Acting Director, U.S. Citizenship and
Immigration Services,
c/o Office of the General Counsel
245 Murray Lane, SW
Mail Stop 0485
Washington, DC 20528-0485

U.S. Citizenship and Immigration Services;
c/o Office of the General Counsel
245 Murray Lane, SW
Mail Stop 0485
Washington, DC 20528-0485
                 Defendants.


  STATEMENT OF POINTS AND AUTHORITIES IN SUPPORT OF
PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
            AND FOR PRELIMINARY INJUNCTION
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 2 of 26




                                INTRODUCTION

      Defendants’ have issued “public charge” regulations (“Regulation”),

“Inadmissibility on Public Charge Grounds,” 84 Fed. Reg. 41,292 (Aug. 14, 2019)

(to be codified at 8 C.F.R. Parts103, 212-14, 245, 248), without issuing to the

public final versions of the requisite forms to comply with the rule and allow for

the filing of certain immigration benefits provided under the Immigration and

Nationality Act (“INA”). With less than a week before a final rule with far-

reaching consequences on over 1.2 million individuals and companies seeking to

legally remain in the United States takes effect, the agency charged with

implementing this final rule has failed to publish required forms necessary for

compliance with immigration laws. Even if these forms are published today, it

leaves individuals, employers, attorneys, and most importantly pro-se applicants,

without sufficient notice and time to understand how to complete the forms and

submit the requisite supporting evidence for all time-sensitive applications. Failure

to file these forms in a timely fashion could result in a lapse of lawful immigration

status for these individuals impacting their ability to lawfully remain in the United

States to continue their employment or be with their families. Most significantly,

USCIS has failed to provide any transition period for these individuals, because

without well-publicized notice, the agency posted an update buried deep on their

website, that they will no longer accept certain forms on or after October 15, 2019,

                                          2
        Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 3 of 26




despite the fact that those forms are valid and do not expire for months or even

years. This will catch many off-guard and result in unnecessary rejection or denial

of petitions or applications, many of which require significant time and expense to

prepare. Defendants’ actions, if not immediately enjoined to keep the status quo,

will violate the right to file applications and petitions for immigration benefits

under the INA and accompanying regulations, and cause other irreparable harm to

plaintiffs.

       Immediate injunctive relief is essential because Plaintiffs have a substantial

likelihood of success on the merits of its complaint; Plaintiffs will suffer

irreparable harm in the absence of injunctive relief; there is no adequate remedy

available at law; the balance of hardships favor Plaintiffs, and the requested

injunctive relief will not harm the public interest. Everyday begets further

confusion and harm. Therefore, Plaintiffs respectfully request that this Court

immediately enjoin Defendants from rejecting or denying filings prepared on

current editions of the Forms I-129, I-539, I-485, and I-864 until such time as a full

hearing can be held on the motion for preliminary injunction.

                            STATEMENT OF FACTS

       The American Immigration Lawyers Association (AILA) is the national

association of immigration lawyers established to promote justice, advocate for fair

and reasonable immigration law and policy, advance the quality of immigration

                                           3
        Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 4 of 26




and nationality law and practice, and enhance the professional development of its

members. See Exhibit B (Declaration of Jesse M. Bless, Director of Litigation at

AILA)

      Plaintiff Parrilli Renison LLC is a Portland, Oregon-based immigration law

firm, and operates under the trademark ENTRYLAW® The firm was established

in 2007, and its founding partners, including undersigned counsel, Brent Renison,

began working in the field of immigration law in the mid-1990s in other firms.

Mr. Renison and his partner employ eight staff that solely provide immigration

services. The attorneys are members of AILA. Parrilli Renison derives all income

from the provision of immigration legal services, which requires the collection of

information on USCIS forms.

    Parrilli Renison LLC has expended significant staff resources and time,

including attorney and paralegal time, preparing forms for clients on Forms I-485,

I-539, I-129, and I-864. Parrilli Renison LLC has been prevented by Defendants

from obtaining final versions of the new forms which are set to go into effect

October 15, 2019. Since October 14, 2019, is a federal holiday, Columbus Day,

and post offices and USCIS offices will be closed on that day and the preceding

Sunday, the latest acceptable date for filings through the U.S. Postal Service will

be Saturday, October 12, 2019. That is just four business days from Monday,

October 7, 2019. USCIS's delay in publishing revised and new forms combined

                                          4
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 5 of 26




with this deadline for current forms will harm Plaintiff Parrilli Renison LLC and

AILA and substantially impairs the ability of organizations, attorneys and

applicants to prepare for the issuance of the dramatic changes to the submission of

forms to comply with the Public Charge regulations. See Exhibit A (Declaration of

Parrilli Renison LLC partner and owner Brent W. Renison); Exhibit B.

      Defendants’ unlawful actions have materially frustrated AILA’s core

missions of providing direct legal advice so immigration attorneys can properly

advise, represent and prepare applications for immigration benefits. See Exhibit B.

The failure to accept current, unexpired versions of the forms necessary to apply or

petition for immigration benefits without releasing the revised forms in advance of

the arbitrary October 15, 2019 deadline and allow for a period of transition, has

significantly interfered with AILA’s mission and will, if left unchecked, continue

to impose substantial, tangible costs on the organization. See id. In particular, the

refusal to accept the current forms to apply for immigration benefits while

withholding release of the new forms or extending a reasonable time for transition

to comply with the complex new rule to determine whether an applicant for

admission or adjustment of status will likely to become a public charge will

dramatically reduce and impair the number of members that AILA can effectively

serve. Id.




                                          5
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 6 of 26




      Defendants’ harm has already caused AILA to divert scarce resources—

including staff time to: (1) seeking answers from the agencies to prepare its

members for the information requested on the forms; (2) advising members on how

strategies to avoid delays from Defendant’s inaction; (3) creating new resources

and materials without the requisite forms to diligently prepare members for the

upcoming changes; and (4) training staff based on the non-finalized and

anticipated forms that will have to be retrained if and when Defendants release the

final forms. Id. Until enjoined, Defendants’ actions will cause a perceptible

impairment of AILA’s mission. Id.

      On October 10, 2018, the Department of Homeland Security published its

Notice of Proposed Rulemaking for the Regulation to change the ground of

inadmissibility based on a “public charge” determination. On August 14, 2019, the

Department of Homeland Security published the Regulation, which drastically

redefines the term “public charge.” 84 Fed. Reg. 41,292, 41,501 (Aug. 14, 2019)

(to be codified as 8 CFR § 212.21(a)). The rule published in the Federal Register

sets forth some of the most consequential changes in USCIS policy since the

agency’s creation. The regulations substantially change the criteria by which

USCIS determines whether an applicant for admission or adjustment of status is

likely to become a “public charge” and thus inadmissible to the United States

under INA § 212(a)(4). In making this determination, USCIS officers will apply a

                                          6
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 7 of 26




complex and intricately weighted “totality of circumstances” test assessing a vast

array of factors. Those applicants must file in conjunction with Form I-485 a new

form—Form I-944—requiring extensive documentation. As these changes make

clear, the rule will fundamentally reshape the filing and adjudication of adjustment

of status cases. The rule also imposes a novel “public charge condition” on most

requests for change or extension of nonimmigrant status under which adjudicators

will examine nonimmigrants’ use of designated public benefits while in the status

they wish to change or extend.

    By DHS’s own estimate, the rule will impact more than 1.2 million applicants

and petitioners annually, including over 382,000 adjustment of status applicants

and over 855,000 applicants and petitioners for change or extension of status.

These estimates do not include the many millions of family members, community

members, employers, and other individuals and entities affected by the rule. For

example, Form I-485 is 18 pages long, with 43 pages of instructions. According to

the Form I-485 instructions, under the Paperwork Reduction Act, OMB estimates

that the information collection for this form is 6 hours and 15 minutes. Form I-129

is 36 pages long, with 29 pages of instructions. According to the Form I-129

instructions, under the Paperwork Reduction Act, OMB estimates that the

information collection for this form is more than 3 hours including the required

supplements depending on nonimmigrant visa type selected. Form I-539 is 7 pages

                                         7
         Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 8 of 26




long with 17 pages of instructions and Form I-864 is 10 pages with 17 pages of

instructions. According to the Form I-864 instructions, under the Paperwork

Reduction Act, OMB estimates that the information collection for this form is 6

hours.

     Parrilli Renison LLC typically exceeds the estimated time in preparing and

filing each of these forms and petitions. Exhibit A. Parrilli Renison LLC, with its

two attorneys and 8 staff, has expended hundreds of hours for many clients

preparing filings using existing versions of these forms, and due to the collection

burden, applicant's business travel schedules (applicants must be in the U.S. on the

day of filing), and other factors, has invested tens of thousands of law firm time

and energy into these petitions. Exhibit A. Few of these applications and petitions

will be ready to file before the effective date of the current forms, and Parrilli

Renison LLC, has been prevented from preparing filings for clients using the new

forms because the new forms have not been issued. Parrilli Renison LLC usually

prepares I-485 applications, which also include Forms I-131 and Form I-765, as

well as Form I-864 for family based cases, over an average four to eight week

period of time, and I-129 and I-539 combination cases over a four to six week

period of time, coordinating information collection, supporting document

collection, resolving legal issues, answering client questions about responses,

researching and analyzing issues, preparing draft forms for client review, preparing

                                           8
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 9 of 26




finalized forms for client signatures, arranging for delivery, coordinating with

clients about requirements for international travel and U.S. physical presence

during filings, and completing the filing after receipt of necessary filing fee checks.

There are many details which go into an immigration filing, and because USCIS

requires technical perfection in filings and is unforgiving in its stance for errors,

the time spent on filings is considerable. The business loss due to Defendants’

policy to Parrilli Renison LLC, a small two partner law firm, is estimated to be

between $25,000 to $50,000, and when extended across thousands of AILA

members law firms the losses will be astounding. See Exhibit A.

     Despite the gravity of these policy changes, the scale of the impacted

populations, and the imminence of the rule’s implementation, as of the date of this

filing, USCIS has not published final versions of the revised and new forms

associated with the regulation. DHS published draft versions of those forms in

conjunction with the rule, but it remains unknown to what extent the final versions

will resemble the drafts. Notwithstanding the unavailability of the updated forms,

USCIS maintains that it will not accept the current editions of Forms I-485, I-129,

I-539, I-864, and I-864EZ, if postmarked on or after October 15, 2019. See Exhibit

C (as attested by the Renison Declaration, Exhibit A, copies of USCIS website

notices from October 4, 2019) The regulation’s complexity—including its

elaborate “totality of circumstances” test—has prompted significant confusion

                                           9
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 10 of 26




among the public, local and state governments, immigration attorneys, and

organizations, like AILA, regarding how USCIS plans to implement the rule in

practice. Exhibit B. And as widely reported, the rule has sparked fear and panic

over the potential immigration consequences of the use of public benefits—even

public benefits not covered under the rule. Yet USCIS has elected not to stage any

stakeholder events that would aid the public’s comprehension of the regulation and

resolve misconceptions. Likewise, the agency has not made publicly available any

official guidance on implementation of the rule.

     Parrilli Renison LLC has been harmed by Defendants' failure to provide in a

timely manner new forms which it has announced it will only accept on or after

October 15, 2019, because Parrilli Renison LLC has relied upon Defendants'

currently valid and publicly available forms for the past two months while the firm

has prepared filings for its many clients. See Exhibit A, p. 4. If Parrilli Renison

LLC is forced to comply with Defendants' announced deadline of October 15,

2019, and made to use the new forms that the agency has not even published yet,

without a grace period, Parrilli Renison LLC will be irreparably burdened with

significant business income losses with resultant harm to its clients and their

interests, which Parrilli Renison LLC is under ethical obligation to uphold. See

Exhibit A, p. 4. The continuation of irreparable harm would be mitigated by the

agency permitting current versions of the forms to be valid for a 60-day period

                                          10
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 11 of 26




following publication of final, publicly available new Forms I-129, I-485, I-539,

and I-864.

     AILA has spent precious resources attempting to raise USCIS’s failure to

issue the requisite forms with agency personnel. Exhibit B. The failure to receive

any notice as to the final forms for immigration benefits has significantly impacted

both AILA ability to comply with its respective core functions. Exhibit B. AILA

has diverted funds away from other priorities to serve its members through this

crisis with educational materials and practice alerts on all developments. Id.

Defendants’ failure to act has impacted AILA’s ability to service its membership,

including well-respected firms like Parrilli Renison, and it will continue to suffer

irreparable harm as a result of Defendants’ unlawful actions. Id.

                               LEGAL STANDARD

      To receive preliminary relief, the D.C. Circuit requires that a plaintiff

establish four factors:

             [1] that he is likely to succeed on the merits,
             [2] that he is likely to suffer irreparable harm in the
             absence of preliminary relief,
             [3] that the balance of equities tips in his favor, and
             [4] that an injunction is in the public interest.

Sherley v. Sibelius, 644 F.3d 388, 392 (D.C. Cir. 2011) (alteration in original,

quoting Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “The

same standard applies to both temporary restraining orders and to preliminary

                                          11
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 12 of 26




injunctions.” Sterling Commercial Credit-Michigan, LLC v. Phoenix Industries I,

LLC, 762 F. Supp. 2d 8, 12 (D.D.C. 2011) (quoting Hall v. Johnson, 599 F. Supp.

2d 1, 3 n.2 (D.D.C. 2009)). The purpose of a temporary restraining order,

however, is to preserve the status quo for a limited period until the Court has an

opportunity to pass on the merits of the demand for a preliminary injunction. See,

e.g., Barrow v. Graham, 124 F. Supp. 2d 714, 715-16 (D.D.C. 2000), citing

Warner Bros. Inc. v. Dae Rim Trading, Inc., 877 F.2d 1120, 1125 (2d Cir. 1989);

Fernandez-Roque v. Smith, 671 F.2d 426, 429 (11th Cir. 1982)).

      This Circuit recognizes that Winter raises questions about its long-standing

practice of balancing the four factors on a sliding scale, in which a strong showing

on one factor can counter a weaker showing on another: “In this circuit it remains

an open question whether the ‘likelihood of success’ factor is ‘an independent,

free-standing requirement,’ or whether, in cases where the other three factors

strongly favor issuing an injunction, a plaintiff need only raise a ‘serious legal

question’ on the merits.” Aamer v. Obama, 742 F.3d 1023, 1043 (D.C. Cir. 2014)

(quoting internally Sherley, 644 F.3d at 398). “The purpose of a preliminary

injunction is merely to preserve the relative positions of the parties until a trial on

the merits can be held.” Univ. of Tex. v. Camenisch, 451 U.S. 390, 395, 101 S. Ct.

1830 (1981).




                                           12
        Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 13 of 26




        In addition, the APA permits this Court to “postpone the effective date of an

agency action” where “necessary to prevent irreparable injury . . . pending

conclusion of the review proceedings.” 5 U.S.C. § 705. The factors weighed in the

standard for such a stay substantially overlap with the preliminary injunction

factors. See, e.g., East Bay Sanctuary Covenant v. Trump, 354 F. Supp. 3d

1094, 1119 n.20 (N.D. Cal. 2018). Plaintiffs meet the threshold requirements for a

temporary restraining order because the attached evidence demonstrates a

likelihood of success on the merits, irreparable harm, and that the balance of

equities and public interest weigh in their favor.

                                    ARGUMENT

   I.      Plaintiffs are Likely to Prevail on its Claim that USCIS has
           Arbitrarily, Capriciously, and Unlawfully Failed to Provide
           Adequate Notice of the Necessary Forms so Eligible Applicants May
           Apply for Immigration Benefits on or after October 15, 2019

        This Court may issue a temporary restraining order where, as here, Plaintiffs

have satisfied “the first and most important factor” -- they have established a

likelihood of success on the merits.” Aamer, 742 F.3d at 1038. The APA entitles

“a person suffering legal wrong because of agency action, or adversely affected or

aggrieved by agency action . . . to judicial review thereof.” 5 U.S.C. § 702. The

APA empowers this Court to set aside a final agency action where, as here, the

agency action is “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A). “Agency action,” for purposes of the
                                          13
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 14 of 26




APA includes, an agency’s “failure to act.” 5 U.S.C. § 551(13); see also Norton v.

S. Utah Wilderness Alliance, 542 U.S. 55, 62, 124 S. Ct. 2373 (2004) (stating that

the “the reviewing court shall . . . compel agency action unlawfully withheld or

unreasonably delayed”).

      Starting with the statutory text, this Court “must enforce plain and

unambiguous statutory language according to its terms,” Hardt v. Reliance

Standard Life Ins. Co., 560 U.S. 242, 251, 130 S. Ct. 2149 (2010). As the Supreme

Court “ha[s] stated time and again [,] . . . courts must presume that a legislature

says in a statute what it means and means in a statute what it says there. When the

words of a statute are unambiguous, then, this first canon is also the last: 'judicial

inquiry is complete.’” Conn. Nat'l Bank v. Germain, 503 U.S. 249, 253-54, 112 S.

Ct. 1146, (1992) (quoting Rubin v. United States, 449 U.S. 424, 430, 101 S. Ct.

698 (1981)) (citations omitted). Moreover, the words of the statute must be

“placed in context,” FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120,

132, 120 S. Ct. 1291 (2000), and must be read “with a view to their place in the

overall statutory scheme,” id. at 133 (quoting Davis v. Mich. Dep't of Treasury,

489 U.S. 803, 809, 109 S. Ct. 1500 (1989).

      By its plain terms, 8 U.S.C. § 1255(a) allows applicants to “make [] an

application for . . . adjustment” of status. Section 245(a), 8 U.S.C. § 1255(a)

provides:

                                          14
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 15 of 26




             The status of an alien who was inspected and admitted or
             paroled into the United States or the status of any other
             alien having an approved petition for classification as a
             VAWA self-petitioner may be adjusted by the Attorney
             General, in his discretion and under such regulations as
             he may prescribe, to that of an alien lawfully admitted for
             permanent residence if (1) the alien makes an application
             for such adjustment, (2) the alien is eligible to receive an
             immigrant visa and is admissible to the United States for
             permanent residence, and (3) an immigrant visa is
             immediately available to him at the time his application
             is filed.

8 U.S.C. § 1255(a).

      The procedural regulations detail the steps applicants and their

representatives, if any, must follow to properly file an application. See 8 C.F.R. §

103.2(a). “Every form, benefit request, or other document must be submitted to

DHS and executed in accordance with the form instructions regardless of a

provision of 8 CFR chapter I to the contrary.” 8 C.F.R. § 103.2(a). “An applicant

or petitioner may be represented by an attorney in the United States, as defined in §

1.2 of this chapter, by an attorney outside the United States as defined in §

292.1(a)(6) of this chapter, or by an accredited representative as defined in §

292.1(a)(4) of this chapter.” 8 C.F.R. § 103.2(a)(3). “All benefit requests must be

filed in accordance with the form instructions.” 8 C.F.R. § 103.2(a)(3). “USCIS

will consider a benefit request received and will record the receipt date as of the

actual date of receipt at the location designated for filing such benefit request

whether electronically or in paper format.” 8 C.F.R. §103.2(a)(7)(i). “A benefit
                                          15
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 16 of 26




request which is rejected will not retain a filing date.” 8 C.F.R. §

103.2(a)(7)(A)(ii). A benefit request will be rejected if it is not: (A) Signed with

valid signature; (B) Executed; (C) Filed in compliance with the regulations

governing the filing of the specific application, petition, form, or request; and (D)

Submitted with the correct fee(s). If a check or other financial instrument used to

pay a fee is returned as unpayable, USCIS will re-submit the payment to the

remitter institution one time. If the instrument used to pay a fee is returned as

unpayable a second time, the filing will be rejected, and a charge will be imposed

in accordance with 8 CFR 103.7(a)(2).” 8 C.F.R. § 103.2(a)(7)(A)(ii). A rejection

of a filing with USCIS may not be appealed. 8 C.F.R. § 102.2(a)(7)(A)(iii).

12.   Here, USCIS has arbitrarily and unlawfully failed to allow Plaintiffs to

properly and adequately file applications for most forms of immigration benefits,

including adjustment of status. Exhibits A-C. USCIS’s announcement that it will

not accept the current versions on or after October 15, 2019 without releasing the

new forms in advance to meaningfully allow for proper compliance with the new

forms violates the plain language of 8 U.S.C. § 1255, because: (1) without issuing

the new forms in advance USCIS has prevented anyone from filing for

immigration benefits, including adjustment of status, on or after October 15, 2019;

and (2) without disclosing the new forms in advance of October 15, 2019, they

have not provided any meaningful opportunity for applicants, representatives, and

                                          16
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 17 of 26




the public to prepare applications on or after October 15, 2019. “Such an

extraordinary delegation of authority cannot be extracted from the statute Congress

enacted.” Kucana v. Holder, 558 U.S. 233, 252 (2010). The contravention of 8

U.S.C. § 1255(a) is but one example of many demonstrating that USCIS has

unlawfully and arbitrarily failed to issue the necessary revised forms to allow

applicants, their representatives, and organizations seeking to advise such

individuals so they can prepare, advise, and apply for immigration benefits on or

after October 15, 2019. Accordingly, Plaintiffs have a substantial likelihood of

success on its claim that Defendants action violates the APA.

      But there is more. “Generally, procedural due process requires adequate

notice and a meaningful opportunity to be heard at some point before a right or

interest is forfeited.” Williams v. Conner, 522 F. Supp. 2d 92, 103 (D.D.C. 2018),

citing Mathews v. Eldridge, 424 U.S. 319, 334, 96 S. Ct. 893 (1976). The failure

of Defendants to either issue the finalized versions of the new forms required to

file for immigration benefits under the INA and extend a time by which the prior

versions of the forms will be accepted is constitutionally insufficient. Id.

      Adequate notice and a meaningful opportunity to be heard, as provided

under the Constitution, would require Defendants to provide far more than a couple

days’ notice to review the new forms to properly understand how to apply for

immigration benefits to comply with the new regulations. Matthews, 424 U.S. at

                                          17
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 18 of 26




333 (“The fundamental requirement of due process is the opportunity to be heard at

a meaningful time and in a meaningful manner.”) (internal quotation marks

omitted). Until Plaintiffs have a meaningful opportunity to view and have time to

fully understand the forms’ requirements, they will suffer prejudice due to an

inability to file complete and accurate applications for immigration benefits. The

failure to complete applications on a timely basis will frustrate Plaintiffs ability to

competently serve its respective members whose ability to file for relief may open

and close again within a matter of days due to the monthly changes in the

availability of visas.

      Just this week, USCIS issued sixty-five changes to the final rule without

permitting for notice and comment or providing good cause for doing so. Because

“the substantive effect [of the October 15, 2019 deadline] is sufficiently grave,”

Lamoille Valley R.R. Co. v. ICC, 711 F.2d 295, 328, 229 U.S. App. D.C. 17 (D.C.

Cir. 1983)—it could spell the difference between retaining and losing the right to

remain in this country—the policy of public participation in decision-making that

underlies the APA has considerable force here and so too protections guaranteed

under the Fifth Amendment. Accordingly, Plaintiffs have established a substantial

likelihood of success on the merits of his claims against the unlawful, arbitrary

actions of Defendants.




                                           18
         Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 19 of 26




   II.      Plaintiffs will suffer irreparable harm in the absence of an immediate
            injunction

         Plaintiffs are already suffering irreparable harm due to Defendants’

unconscionable policy, and, absent preliminary relief, they will suffer even greater

harms. “The [Supreme] Court has repeatedly held that the basis for injunctive

relief in the federal courts has always been irreparable injury and the inadequacy of

legal remedies.” Weinberger v. Romero-Barceló, 456 U.S. 305, 312, 102 S. Ct. 179

(1982). “[T]he concept of irreparable harm does not readily lend itself to

definition.” Judicial Watch, Inc. v. Dep't of Homeland Sec., 514 F. Supp. 2d 7, 10

(D.D.C. 2007)). “Nonetheless, the D.C. Circuit has laid out 'several well known

and indisputable principles'" that guide courts' analyses.” Wis. Gas. Co. v. FERC,

758 F.2d 669, 674, 244 U.S. App. D.C. 349 (D.C. Cir. 1985). "First, the injury

must be both certain and great." Wis. Gas. Co., 758 F.2d at 674. Second, that

injury must be “so ‘imminen[t] that there is clear and present need for equitable

relief to prevent irreparable harm.’” League of Women Voters, 838 F.3d at 8

(alteration in original) (quoting Chaplaincy of Full Gospel Churches v. England,

454 F.3d 290, 297, 372 U.S. App. D.C. 94 (D.C. Cir. 2006). “And, finally, the

injury must be 'beyond remediation.’” Chaplaincy of Full Gospel Churches, 454

F.3d at 297).

         Plaintiffs have been and will continue to suffer irreparable harm through the

frustration of its respective functions, costly expenditure of resources attempting to
                                           19
        Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 20 of 26




mitigate the harm, and reduction of their funding and business, each of which is

independently sufficient to show irreparable harm. E.g., Valle del Sol Inc. v.

Whiting, 732 F.3d 1006, 1018, 1029 (9th Cir. 2013); East Bay Sanctuary Covenant

v. Trump, 354 F. Supp. 3d 1094, 1116 (N.D. Cal. 2018) (East Bay I); Exhibits A,

B.

        A preliminary injunction is necessary to alleviate these harms and there is no

adequate remedy available. USCIS has unlawfully and arbitrarily failed to issue

the necessary revised forms in advance that would reasonably allow applicants,

petitioners, their representatives, and organizations seeking to advise such

individuals, like Plaintiffs, to prepare, advise, and apply for immigration benefits

on or after October 15, 2019. Exhibits A-C. Unless remedied by this Court,

eligible applicants, petitioners, and their representatives will lose the statutory right

to file applications for immigration benefits using the only forms publicly

available, after expending weeks and months and many hours of professional time,

including adjustment of status and nonimmigrant petitions, on or after October 15,

2019. USCIS’ action will foreclose the opportunity for some applicants to apply

for immigration benefits because the availability of visas changes with each new

month. See Meina Xie v. Kerry, 780 F.3d 405, 406-08 (D.C. Ct. App. 2015)

(explaining the complex, constantly changing nature of visa availability); Exhibits

A, B.

                                           20
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 21 of 26




       The failure of Defendants to provide a mechanism for information

collection by the agency using revised forms, coupled with the impending cut-off

of existing forms, has worked substantial hardship on AILA and its membership,

and individual law firms including Plaintiff Parrilli Renison LLC. Id. The

proposed rule is expected to impact more than one million filings, and significant

time and resources have been expended in preparing filings on existing forms that

may need to be entirely prepared anew due to the impending and arbitrary cut-off

date established by Defendants. Although Defendants have the authority to delay

implementation of the final rule and the unreleased finalized forms during the

pendency of the lawsuits challenging the new regulation, it has not done so or

offered good cause for its inaction. See 5 U.S.C. § 705 (“When an agency finds

justice so requires, it may postpone the effective date of action taken by it, pending

judicial review.”). Defendants have acted arbitrarily, capriciously and unlawfully

in failing to provide adequate notice and an opportunity to prepare for the revised

forms for immigration benefits that incorporate the new “public charge” rules.

Because the failure to release the requisite forms with enough advance notice prior

to the expiration of currently available forms is contrary to law it must, be set aside

and enjoined immediately to prevent irreparable harm. See 5 U.S.C. § 706(2)(A).




                                          21
          Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 22 of 26




   III.     There is no Adequate Remedy Available at Law

      Because the deadline for the acceptance of the only forms available

immigration forms is October 15, 2019, and Defendants have not provided for a

reasonable transition period to allow for any meaningful opportunity in advance to

prepare for the new regime there is no adequate remedy available at law to prevent

the continuation of Defendants’ unlawful action.

   IV.      The Balance of Hardships Favor Plaintiffs, and The Injunctive Relief
            Will Not Harm the Public Interest

      Plaintiffs seek to preserve the status quo to allow for a meaningful

opportunity to adjust to the new regime. “While the Court must still consider the

traditional four-part test for injunctive relief even at the temporary restraining order

stage, the short duration of such an order and the imminence of the harm may

justify the grant of a temporary restraining order to preserve the status quo.”

M.G.U. v. Nielsen, 316 F.Supp.3d 518, 520 (D.D.C. 2018), citing Barrow, 124 F.

Supp. 2d at 716-17.

      At present, Plaintiffs and the public at large have relied upon the existing

forms to collect information and documentation necessary for complex

immigration filings, over weeks and months necessary to prepare them, and

Defendants have capriciously announced a cut-off date for acceptance of these

forms without providing a scintilla of advance notice in the form of revised forms

available to the public. See Exhibits A-C. An injunction would preserve the status
                                          22
        Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 23 of 26




quo to ensure compliance with the statutory right to file applications for relief after

October 15, 2019.

        The agency will not suffer from an extension of the time by which Plaintiffs

and their clients can use existing forms that they have worked on for weeks and

months. They would benefit from the proper filing of the new forms after a

sufficient learning period. The public interest will be served by extending the time

that current forms may be used for filing, since the agency has unreasonably

delayed action in issuing new and revised forms, leaving at the moment only days

from the cut-off date when new forms must (according to Defendants) be used. See

Exhibit C. There is no justification for Defendants to have delayed this long on

issuing new revised forms, and at the same time demand that attorneys and

members of the public simply drop all their well-prepared petitions in the waste

basket and start anew at great cost and delay. Plaintiffs have endeavored to

represent their members and their clients lawfully, complying with rules and forms

available, and Defendants have unfairly delayed proper notice, information

collection resources, and information dissemination. Exhibits A, B. The equities

and public interest substantially weight in favor of an injunction.

   V.      The Court Should Waive Bond

        Under Federal Rule of Civil Procedure 65(c), district courts have discretion

to set the amount of a bond accompanying a preliminary injunction, and this

                                          23
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 24 of 26




includes the authority to set a nominal bond. Here, the Court should waive bond

because the requested preliminary injunction is in the public interest, and the

injunction is necessary to vindicate Plaintiffs’ rights. Davis v. Mineta, 302 F.3d

1104, 1126 (10th Cir. 2002) (“minimal bond amount should be considered” in

public interest case).

                                  CONCLUSION

      Balancing the four factors, the equities weigh in favor of granting an

injunction to preserve the status quo. Plaintiffs have shown a likelihood of success

on the merits, they will suffer irreparable harm, there will be no harm to others,

and the public interest will not be negatively impacted. Plaintiffs respectfully

request this Court to enter a temporary restraining order granting Plaintiffs request

for immediate injunctive relief directing Defendants to continue to accept current

versions of forms beyond its self-imposed October 15, 2019 deadline, until a

reasonable time after Defendants issue proper notice and new forms for public use,




                                         24
      Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 25 of 26




and until a hearing can be scheduled and briefing received on the preliminary

injunction motion.

                                      Respectfully submitted,


                                      /s/Jesse M. Bless
                                      Jesse M. Bless (MA BBO # 660713)
                                      American Immigration Lawyers Association
                                      1301 G. Street, Ste. 300
                                      Washington, D.C. 20033
                                      (781) 704-3897
                                      jbless@aila.org


                                      Brent Renison
                                      Parrilli Renison, LLC
                                      610 SW Broadway Suite 505
                                      Portland, Oregon 97205
                                      brent@entrylaw.com


Dated: October 7, 2019




                                        25
       Case 1:19-cv-02835-DLF Document 2-1 Filed 10/07/19 Page 26 of 26




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 7, 2019, I electronically filed the foregoing

with the Clerk for the United States District Court for the District of Columbia by

using the Court’s Electronic Court Filing system. A true and correct copy of the

motion has been served via the Court’s ECF system on all counsel of record.

Because of the Court’s transfer to the NextGen system, I have also mailed otherwise

sent a copy of the foregoing to:

                    Jessie K. Liu
                    U.S. Attorney for the District of Columbia
                    United States Department of Justice
                    555 4th St NW
                    Washington, DC 20530

                    Eric J. Soskin
                    Senior Trial Counsel
                    Civil Division, Federal Programs Branch
                    (202) 353-0533
                    eric.soskin@usdoj.gov


                                        /s/Jesse M. Bless
                                        Jesse M. Bless (MA BBO # 660713)
                                        American Immigration Lawyers Association
                                        1301 G. Street, Ste. 300
                                        Washington, D.C. 20033
                                        (781) 704-3897
                                        jbless@aila.org




                                          26
